DAUKSCH, Judge.
This is an appeal from an order dismissing a criminal information which purports to allege a violation of section 796.05(1), Florida Statutes (1987). The statute provides:
(1) It shall be unlawful for any person knowing another person is engaged in prostitution to live or derive support or maintenance in whole or in part from the earnings or proceeds of such person’s prostitution.
The state charged that appellant
... live or derive support or maintenance, in whole or in part, from the earnings or proceeds of another person, to wit: Michelle Brooks, knowing the said Michelle Brooks was engaged in prostitution.
The information is deficient and fails to state a violation of the statute because it fails to allege that appellant derived support from the prostitution earnings. It merely says he got support from her, knowing she was a prostitute. At the hearing below appellant’s attorney convinced the judge to dismiss the case with the argument that merely knowing she was a prostitute and receiving support do not necessarily combine to make a violation of the statute. We agree.
In order to charge a crime under the statute it must be alleged the accused lived *227from or derived support from the prostitution earnings.
AFFIRMED.
COWART and GOSHORN, JJ., concur.